Name: Commission Regulation (EEC) No 2071/91 of 15 July 1991 altering, for the 1991/92, marketing year, the adjustment aid and additional aid to the sugar refining industry
 Type: Regulation
 Subject Matter: beverages and sugar;  agri-foodstuffs;  food technology
 Date Published: nan

 16. 7. 91 Official Journal of the European Communities No L 191 /27 COMMISSION REGULATION (EEC) No 2071/91 of 15 July 1991 altering, for the 1991/92, marketing year, the adjustment aid and additional aid to the sugar refining industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular the seventh indent of Article 9 (6) thereof, Whereas Article 9 (4b) of Regulation (EEC) No 1785/81 provides that during the 1991 /92 to 1992/93 marketing years adjustment aid of ECU 0,08 per 100 kilograms of sugar expressed as white sugar is to be granted as an inter ­ vention measure to the Community's preferential raw cane sugar refining industry ; whereas, as provided for in those provisions, additional aid equal to that amount is to be granted during the same period for the refining of raw cane sugar produced in the French overseas departments and for the refining of quantities of raw beet sugar harvested in the Community and qualifying for the refin ­ ing aid pursuant to the second subparagraph of Article 9 (4) of Regulation (EEC) No 1 785/81 and in accordance with Commission Regulation (EEC) No 737/91 (3), as amended by Regulation (EEC) No 1807/91 (4) ; Whereas the fourth subparagraph of Article 9 (4b) of Regulation (EEC) No 1785/81 provides that the adjust ­ ment aid and the additional aid referred to above may be altered in respect of a given marketing year in the light in particular of the storage levy fixed for that year ; whereas the storage levy for the 1991 /92 marketing year was fixed by Commission Regulation (EEC) No 1867/91 (*) at ECU 2,50 per 100 kilograms of white sugar ; whereas this amount is identical to that applicable for the 1990/91 marketing year ; Whereas account should, however, be taken of the altera ­ tion in the aid in question that has already been made for the 1990/91 marketing year in order to neutralize the effect of successive storage levy reductions on the refining margin for the 1991 /92 marketing year ; Whereas these provisions must apply from the beginning of the 1991 /92 marketing year on 1 July 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the adjustment aid and of the additional aid provided for respectively in the second and third subparagraphs of Article 9 (4b) of Regulation (EEC) No 1 785/8 1 shall be fixed at ECU 1,58 per 100 kilo ­ grams of sugar expressed as white sugar for the 1991 /92 marketing year. For the same marketing year, the amount referred to in the first subparagraph shall also be granted, as additional aid, for the refining of the quantity of raw beet sugar referred to in Article 1 of Regulation (EEC) No 737/91 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 54, 28 . 2. 1991 , p. 22. (3) OJ No L 80, 27 . 3 . 1991 , p. 14. 0 OJ No L 165, 27. 6. 1991 , p. 14. 0 OJ No L 168 , 29. 6 . 1991 , p. 53.